                   Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 1 of 15

                               iN THE UNITED STATED DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVIS ION
                                                                                   FILED
                                                                                     JUL         112019
                                                                                 CLf3K.
MARJORIE EZETTE WOODS                                  §
                                                                                             DIST:CT C1EK
                                                                                          U.S.

                                                                                           o:smlcr OF TEXAS
PLAiNTIFF                                              §
                                                       §                                             DtRj   'Y




                                                       §
                                                       §
                   VS.                                 §                     CIVIL ACTION NUMBER
                                                       §                        SA-19-CV-00519-XR
                                                       §
LEGEND OAKS HEALTHCARE &                               §
REHABILITATION, AUTUMN WINDS LIVING                    §
& REHABILITATION, ADULT PROTECTIVE                     §
SERVICES, BANK OF AMERICA'S FINANCIAL                  §
CENTER'S                                               §
DEFENDANTS                                             §




                            PLAINTIFF PLEADS WITH DISTRICT COURT
                                 FOR EMERGENCY RESTITUTION

TO THE HONORABLE UNITED STATES DISTRICT JUDGE XAVIER RODRIGUEZ:

         BEFORE YOU COME NOW, Plaintiff Marjorie Ezette Woods, filed a complaint seeking Writ of

Course; a writ that is granted as a matter of RIGHT. Plaintiff is PLEADING with District Court Judge Xavier

Rodriguez to allow a small sum of Restitution on grounds of FALSE STATEMENTS sent by Bank of

America. Before I am Evicted on other individuals conduct manners.

   1.   DISCOVERY CONTROL PLAN

        Discovery in this lawsuit is without a doubt conducted under Level 3 Complex Cases of Rule 190

        of the Texas Rules of Civil Procedure.

   2.   PARTIES IDENTIFIED IN SMALL COMPLAINT

        a. The Plaintiff! Marjorie E. Woods

        b. The Defendant Bank of America



                                                                                                                 1
                     Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 2 of 15




3.   DEFENDANT BANK OFAMERICA

     3.1 Information sent by Bank of America arrived July 10, 2019, basically, bank statements from

           January 2019 through June 2019.

     3.2 Every statement sent form January through March seemed accurate enough, from April, May,

           and June every statement is "NOT TRUE" I can understand a mistake and then correcting that

           mistake but Bank of America is Falsely stating in June I had a beginning balance of$ 1,157.41,

           then states, Deposits and other additions of $8973.20! WHAT? WHEN? And for WHO?

     3.3 With an ending Balance of -$294.03. Bank of America has presented to claim, I Plaintiff,

           Marjorie Woods spent $10,339.64 in the month of JUNE.

     3.4 Under False Claims Act a fraudulent claim of payment (31 U. S.      C. §   3729 (a)(1)(A). The

           Federal Law imposes civil liability on any person or entity who knowingly presents a false

           claim for "PAYMENT." This is what Bank of America is doing?

     3.5 Now If these Bank Statements where true in Act; then all my bills would have been paid.

           Unfortunately, that is not the case. Plaintiffs Apartment Manager also gave me a notice

           yesterday letting me know that I owe $2772.00, and further states ten dollars a day will be

           added. By July 15, 2019 I will be evicted.

     3.6 There is no way my bills add up to $10,339.64 a month, this Bank has lost every inch of their

           Mind. Look at (EXHIBIT A JUNE BANK STATEMENT).

     3.7   I   paid Credit One Bank Four times, NO I did not! Credit Acceptance three times, NO I did not!

           To put matters in hand from the top I did not make cash withdrawals of $1192.41 and

           $1069.00. IN MY LIFE; BILLS COME FIRST AND IF I PAID THESE BILLS AS THEY SO WELL

           PUT IT I WOULD NOT BE GETTING EVICTED, AND MY TRUCK WOULD NOT BE ABOUT TO

           GET PICKED UP. (EXHIBIT B, EVICTION NOTICE)
                                                                                                             2
                  Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 3 of 15



  3.8 Look at the checks, the bank is that nervous of their Defamation towards me they added the

         Same check Twice, check # 107 for $1091.76. Total amount of checks written $5413.52.

4. PLAINTFF MARJORIE EZETTE WOODS

  I   have no access to my account or funds, my mother didn't bring home lots of money, I know she

  couldn't afford very much. So, I am glad I stayed and took care of her, because I never seen her so

  at ease with no worries of bills.

  4.1 Not one thing on any of those Statements sent to me states I had my nails done, had a spa day,

        went on a trip or three, or even had a shopping spree. These statements are making me cry

        even more.

  4.2 If it was true, my bills would be paid, and I would be filling at ease. Every check I wrote or

        attempted to pay a bill, "not get my hair done," they pulled it back from were ever I sent it.

        But the matter is worse when they say I spent that much, I don't have the money, my bills did

        not get paid, so who got the money? And trying their hardest for me and my mother to pay

        back.

         1. Title 18 Ch. 20 § 18-2401 (2016). Consolidation of theft offenses. (1) Conduct

                denominated theft in this chapter constitutes a single offense superceding the separate

                offenses previously known as embezzlement, extortion, false pretenses, cheats,

                misrepresentations, larceny and receiving stolen goods.

         2. (2) An accusation of theft may be supported by evidence that it was committed in any

             manner that would be theft under this chapter, notwithstanding the specification of a

             different manner in the indictment, information or complaint, subject only to the power

                of the court to ensure fair trial by granting a continuance or other appropriate relief

             where the conduct of the defense would be prejudiced by lack of fair notice or by

             surprise. Plaintiff submitted Bank statements.
           Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 4 of 15



      3. Title 18, Ch. 20 §   18-2406 (2016). Defenses. (1) It is no defense to a charge of theft of

         property that the offender has an interest therein, when the owner also has an interest to

         which the offender is not entitled.

      4. In any prosecution for theft committed by trespassory taking or the offense previously

         known as embezzlement, it is an affirmative defense that the property was appropriated

         openly and avowedly, and under a claim of right made in good faith. It is not a defense to

         a theft committed by such conduct that the accused intended to restore the property

         taken, but may be considered by the court to mitigate punishment if the property is

         voluntarily and actually restored (or tendered) prior to the filing of any complaint or

         indictment relating thereto, and this provision does not excuse the unlawful retention of

         the property of another to offset or pay demands held against such other person.

                     a.   History: [18-2002, added 1982, Ch. 270, sec. 1, p. 701.]

Conclusion

Observation leads to Bank of America as POA, and Every one that did not help me take care of my

mother in her time of need; is in control of her, her medical treatment, and her finances. Plaintiff

has been shoved to the side!

1. Your Honor Judge Rodriguez, I Plaintiff is   not a bad person, I would like to think I am a good

   person that put everyone else's needs before mine.

2. Bank of America is claiming they paid those bills and gave $8973 extra to me to cover what I

   didn't have! That is False Claims in Defamation of my name and my mother's. They are lying

   and I need my bills taken care ofi I have nowhere else to go for the moment. I want to get

   on my feet and go back to work with a stable mind!




                                                                                                       4
                Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 5 of 15




 This is an EMERGENCY need of bills getting paid that was claimed and never happened, that

money went to someone else's pocket (thieves).


                                                   i 1    J

I DECLARE, UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED
STATES OF AMERICA, THAT THE FOREGOING IS TRUE AND CORRECT.


                        Executed on the, 11 day of July 2019.



                                         rntiff




                                                                                             5
Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 6 of 15


                                             4
                                      ar                   Wt9ft4
                                   Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 7 of 15


Bankof America                                         '              ..    Switch to
                                                                            paperless at
                                                                            baikofameilcacom
 P.O.   Box 15284
 Wilmington, DE 19850
                                                                                                                                   Customer service information


                                                                                                                             ')    Customer service: 1.800.432.1000
        iIuIIIIIiiIIIuiIiuiIiIIIiiIIIIIIiIuItIlIiIuiliIiIIiIiiuiitIIIi
  All                0    099 351 333 025949                @01    All 0.412                                                      TDD/TTY users only: 1.800.288.4408
   LINDA FAYE WOODS                                                                                                                En Español:      1.800.688,6086
  2430 NW MILITARY HWY APT 2009
  SAN ANTONIO, TX 78231-2517                                                                                                      bankofamerica.com

                                                                                                                            Ø     Bank of America, N.A.
                                                                                                                                  P.O. Box 25118
                                                                                                                                  Tampa, FL 33622-5118




Your Adv Plus Banking
for     May    30,       2019   to June 26,        2019                                                                   Account number: 5860 0014 5308

LINDA FAVE WOODS
                                                                                                                                                              (\
Account summary
Beginning balance on May 30,2019                                                                 $1,157.41

Deposits and other additions                                                                      8,973.20

ATM and debit card subtractions                                                                        -0.00
Other subtractions                                                                               -4,926.12

Checks                                                                                           -5,413.52

Service fees                                                                                          -85.00                                I
Ending balance on June 26, 2019                                                                  -$294.03


                                           \tA./                                                I\)
      ic
                                                                                                              4
                          \a 7




                                                        Go paperless                           today!
                                                       t Reduce the risk of lost or stolen mall
                                                           View your statements securely and easilyonline or from the
                                                           mobile  app   24/7 from virtually anywhere1

                                                        Simply use our Mobile Banking app or log in to Online Banking at bankofamerica.com.


          Mobile Banking requires that you download the Mobile Bankingapp and is only available for select mobile devices. Message and data rates may apply    sSM-01 -19.21 90A   I
                                                                                                                                                                                       ARN94NQC




PULL: B    CYCLE:   18 SPEC: 0 DELIVERY:   P   TYPE:   IMAGE: A   BC: HOU                                                                                                 Page 1 of 6
                    Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 8 of 15                                                 ,0

LINDA FAVE WOODS    I   Account # 5860 0014 5308   I   May 30, 2019 to June 26, 2019


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us       You may call us at the telephone number listed on the          front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers- If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

        Tell us your name and account number.
        Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
        why you need more information.
        Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and    if we find we    have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and In some cases are 30 days or (ess), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions.

Direct deposits If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online or
visit a financial center for information.


© 2019 Bank of America Corporation

                           Bank of America, N.A. Member FDIC and                  Equal Housing Lender
                         Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 9 of 15


Bankof America                    '
LINDA FAYE WOODS   I   Account # 5860 0014 5308     I   May 30, 2019 to June 26,2019




Deposits and other additions
Date       Description                                                                                                                                         Amount

05/30/19   FEE REVERSAL                                                                                                                                            35.00

06/03/19   SSA TREAS 310 DES:XXSOC SEC ID:XXXXXXXXXA SSA INDN:LINDA F WOODS                                         CO                                       1134.00
           ID:9031 736042 PPD

06/04/19   RETURN OF POSTED CHECK! ITEM (RECEIVED ON 06-03)                                                                                                        65.00

06/04/19   CLAIMS PROCESSING TRANSACTION                                                                                                                     2,261.41

06/05/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-04)                                                                                                       81.37

06/11/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-10)                                                                                                 1,200.00

06/11/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-10)                                                                                                 1,091.76
06/12/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-11)                                                                                                   800.00

06/12/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-11)                                                                                                   150.00
06/12/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-11)                                                                                                       75.00

06/13/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-12)                                                                                                 1,091.76

06/13/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-12)                                                                                                   150.00

06/17/19   RETURN OF POSTED CHECK/ITEM (RECEIVED ON 06-14)                                                                                                         30.00

06/19/19   RETURN OF POSTED CHECK          /   ITEM (RECEIVED ON 06-18)                                                                                        400.00

06/19/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-18)                                                                                                           3.95

06/25/19   RETURN OF POSTED CHECK / ITEM (RECEIVED ON 06-24)                                                                                                   400.00

06/25/19   RETURN OF POSTED CHECK/ITEM (RECEIVED ON 06-24)                                                                                                             3.95

Total deposits and other additions                                                                                                                      $8,973.20

                                                                                                                               dud-, 4o                 rnk-
                                  \-OA         nn                      Er                                      -h   sam

                                   h           v4ic        bCi-             LUUA




                   Invest       in    their future                              Merrill Lynch, Pierce, Fenner, & Smith Incorporated (also referred to
                                                                                as MLPF&S' or 'Merrill') makes available certain investment products

           Learn about ways to fund your child's education                      sponsored, managed, distributed or provided by companies that are affiliates
                                                                                of Bank of America Corporation ('BofA Corp.'). MLPF&S is a registered broker-
                       at merrlHedge.com/Learn.                                 dealet Member SIPC, and a wholly-owned subsidiary of BoIA Corp.
                                                                                Banking products are provided by Bank of America, NA, and affiliated
                                                                                banks, Members FDIC and wholly owned subsidiaries of BofA Corp.
                                                                                Investment products:
                            ME R RI L L
                            A DANK OFAMEPICA COMPANY                            I
                                                                                    Are Not FDIC Insured   I   Are Not Bank Guaranteed   I   May Lose Value    I


                                                                                                                                  SSM.02.1906 ISA       ARVSWN3H
                                                                                                                                                    I
                                                                                                                                                                   I




                                                                                                                                             Page 3 of 6
                          Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 10 of 15
LINDA FAYE WOODS      I   Account # 5860 0014 5308    I   May 30, 2019 to June 26, 2019




Withdrawals and other subtractions

Other subtractions
Date          Description                                                                                                                  Amount

05/31/19      TX TLR cash withdrawal from CHK 5308                                                                                      -1,192.41

06/03/19      TX TLR cash withdrawal from CHK 5308                                                                                      -1069.00

06/03/19      AU             DES:Payrnent     ID:XXXXXXXXXCSR1 P INDN:poa margorie e Woods              CO                                 -65.00
              ID:9864031003 TEL

06/04/19      HEB #102          DES:CHECKPAYMT CHECK #:0103 INDN:                              CO ID:HEBSTRE1O2 BOC                        -81.37

06/06/19      CREDIT ACCEPTNCE DES:LOAN SVC               ID:0667567 INDN:MARJORIE *WOODS                CO                               -465.12
              ID:00000001 60 WEB

06/06/19      AlT            DES:RETRY PYMT ID:XXXXXXXXXCSR1 P INDN:poa margorie e Woods                  CO                               -65.00
              ID:9864031003 TEL

06/06/19      PMNTIJS SVC FEE DES:SERVICEFEE ID:072621              1   INDN:MARJORIE *WOODS             CO                                   3.95
              ID:00000001 60 WEB

06/07/19      CLAIMS PROCESSING TRANSACTION                                                                                               -240.00

06/10/19      HEB #102          DES:RETRY PYMT CHECK #:01 03 INDN:                          CO 1D:HEBSTRE1     02 BOC                      -81.37

06/11/19      Credit One Bank DES:Payment          CHECK #:105 INDN:                      CO     ID:912240213 ARC                         -150.00

06/11/19      Total Card Pmt DES:CHECKPAYMT CHECK              #:1 09   INDN:************21 89       CO ID:622031 5460                      -75.00
              ARC

06/12/19      Credit One Bank DES:Payment          CHECK #:108 INDN:                      CO ID:912240213 ARC                             -150.00

06/18/19      TX TLR cash withdrawal from CHK 5308                                                                                        -180.00

06/18/19      CREDIT ACCEPTNCE DES:LOAN SVC               ID:0138888 INDN:MARJORIE *WOODS                CO                               -400.00
              ID:00000001 60 WEB

06/18/19      PMNTUS SVC FEE DES:SERVICEFEE ID:0198211                  INDN:MARJORIE *WOODS             CO                                  -3.95
              ID:00000001 60 WEB

06/24/19      CREDIT ACCEPTNCE DES:LOAN SVC               ID:5264635 INDN:MARJORIE *WOODS                CO                               -400.00
              ID:00000001 60 WEB

06/24/19      PMNTUS SVC FEE DES:5ERVICEFEE ID:5283293 INDN:MARJORIE *WOODS                              CO                                   3.95
              ID:00000001 60 WEB

06/26/19      §Credit One Bank DES:Payment ID:0000349399803                  INDN:MARJORIE WOODS               CO                         -150.00
               ID:XXXXXXXXX TEL

06/26/19       §5Credit One Bank DES:Payment          ID:0000349398329 INDN:LINDA WOODS                       CO
               ID:XXXXXXXXX WEB

Totalothersubtractions                                                                                                   (            $&926.12
§ There were not enough funds available in your account to cover the electronic transaction(s) received on 06/26/19. The 'transaction(s) indicated
have been returned. The re-deposit   of these amount(s) will be reflected on your next statement.




                                                                                             9-'d

                                                                                    '2     J'12..°'     bo
                                                                                   .)
                                                                                               tj.0'7

                                                                                                                               Page 4 of 6
                              Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 11 of 15


Bankof America
LINDA FAYE WOODS          I   Account # 5860 0014 5308   I    May 30, 2019 to June 26, 2019




Checks
Date            Check #                                        Amount                     Date            Check #                             Amount

06/10/19107                                                  -1,091.76                    06/10/19        121*                              -1,200.00

06112/19        107*                                         -1,091.76                    06/11/19                                            -800.00
                                                                                          06/14/19        35321*                               -30.00
06/06/19        1   13
                                                             C805
06/07/19        116*                                           -40O00
                                                                                          Total checks                                ( -$5,413.52      )
                                                                                          Total # of checks
*
    There is a gap in sequential check numbers




Service fees
    Your Overdraft and NSF: Returned Item fees for this statement period and year to date are shown below.

                                                                                          Total year-to-date        We refunded to you a total of
                                                   Total for this period
                                                                                                                    $35.00 in fees for Overdraft
    Total Overdraft fees                                     $0.00                               $35.00             and/or NSF: Returned Items
                                                                                                                    this statement period and a
    Total NSF Returned Item fees                         $7000                                   $7000              total of $35.00 in fees for
                                                                                                                    Overdraft and/or NSF:
                                                                                                                    Returned Items this year.



    We want to help you avoid overdraft and returned item fees. Here are a few ways to manage your account and stay on top
    of your balance:
          Set up Overdraft Protection in Online Banking to avoid declined transactions and save on overdraft fees
          Sign up for Alerts (footnote 1) to get an email or text message when your balance becomes low
    Please call us or visit us    if you have any questions or to discuss your options.
    (footnote 1) You may elect to receive alerts via text or email. Bank of America does not charge for this service but your mobile carrier's
    message and data rates may apply. Delivery of alerts may be affected or delayed by your mobile carrier's coverage.


Date            Transaction description                                                                                                        Amount

06/10/19        NSF: RETURNED ITEM FEE FOR ACTIVITY OF 06-10                                                                                   -35.00

06/10/19        NSF: RETURNED ITEM FEE FOR ACTIVITY OF 06-10                                                                                   -35.00

06/11/19        Rush Replacement ATM or Debit Card Fee                                                                                         -15.00

Total service fees                                                                                                                           -$85.00



                                                                                              -'
Note your Ending Balance already reflects the subtraction of Service Fees.



Th         b&                 a




                                                                                                                                   Page 5 of 6
                     Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 12 of 15
LINDA FAYE   WOODS   I
                         Account # 5860 0014 5308   J
                                                        May 30, 2019 to June   26,   2019




                                                This page intentionally left blank




                                                                                            Pace 6 of 6
Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 13 of 15
                                                     r3

                                           .vArnii   N):Ft   ,
                 Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 14 of 15



NOTICE TO VACATE FOR NON-PAYMENT OF RENT. UTILITIES OR OTHER SUMS

                                                                                                                    July 10. 2019
                                                                                      Date




                                                                                      Re: Notice   to vacate for non-payment of rent, utilities or other sums
    ('Vi
    nesota reatqeiJ1)
                        or                 UOd                                        TM Lease Conflact dated                 3t
                                                                                      be                                     ova and
2370 NW Military Hwy
                                                                                      West       ma       Road Properties, LLC
San Antonio. TX 78231
pt stezj*




Dear Resident(s):

Because you have not paid X rent, X allocated or submetered utIlities,    0
                                                                         a utility bill for which you are responsible and/or l other sums due under the lease
on your dwelling unit, your rights of occupancy and possession are hereby terminated under the provisions of
                                                                                                                your lease. You are still liable for rent and other
charges you may owe under the TM Lease Contract Details of unpaid sums due are as follows:
As of          7/10/19       for Rent Utilities and Late fees =
                                                                                                              7'7              C3
                                                                                                          -   Late fees continue to accrue
 $10/day. If unpaid eviction will be filed on                                                7/15/19.
Demand for possession Is hereby made.
                    July
                                             You am hereby given notice to vacate the dwelling on or before 11:59 p.m. on the                      day of
                                              2019 . Your failure to move out then will result in appropriate legal action by us before the Justice of the   .jj..
Peace. Delay or postponement of such action does not waive our rights. This notice to vacate is
                                                                                                unconditional
If you wish to discuss this notice or you vacating the dwelling, please contact us.


Date notico was given
                             July_10,_2019
                                                                                 Slgrwttie otowner repreaentattve

                                                                                 Renee Rodriguez
                                                                                 Patted none


                                                                                 210-349-7949
                                                                                 reme nunter

                                                                                 oakhills@rnccornpanies - corn

CAUTION:       Terasbehaatouttbeco*anddeiyoftltsnoilce.                               Sand detvertssnotice conectly, It   could be twstd. You thotid caleMyread the conanentary
lathe frimi.
                    Case 5:19-cv-00519-XR Document 13 Filed 07/11/19 Page 15 of 15




PROOF OF DELIVERY OF NOTICE TO VACATE TO RESIDENT
PER PROPERTY CODE §24.005

On           July 10,     2019       (Insert Date of DeIiveiy of Notice), I served the NOTICE(s) described herein to the following Resident(s):

    1.                                                                    2.

    3.                                                                   4.

    5.                                                                   6.



Notice delivered (check one):
                      -
O Notice to vacate Non-payment of Rent, Utilities or Other Sums
                      -
o Notice to vacate Non-Delinquency Breath of Lease or Unauthorized Holdover
                      -
O Notice to vacate Employment Termination


The Notice(s) set forth above were served by (check one):
0 PERSONAL DEUVERY
IHAND DELIVERED a copy of the NOTICE(S) to the following Resident(s) (Insert Name of the Person(s) that you left the Notice
                                                                                                                            With Who Is A
Resident and At Least 16 years okO:


IL

0        FIRST CLfiS MAIL; CERTIFiED MAIL, RE11JRN RECEIPT REQUESTED; OR REGISTERED MAIL

0        POSTED ON THE INSIDE OF THE DWEWNG'S MAIN ENTRY DOOR

0        SUBSTITUTED SERVICE BY POSTING NOTICE & MPIUNG:

I posted copies of the NOTICE(s) on the outside of the dwelling's main entry door because (1) the dwelling has no
                                                                                                                  mailbox and a keyless boltIng
 device, alarm system or dangerous animal prevents entry, or (2) the owner reasonably believes harm to a
                                                                                                             person would resuft from personal
delivery After I posted the Notice, on the same date, I also MAILED copies of the NO110E(s) to the Resident(s)
                                                                                                               by depositing a sealed envelope
in the United States Mail, addressed to the Resident(s) at the premises.




                                                                        a
                                                                        ote
